Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-15-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 5-12 are pending in this action. Claims 1-4 and 13-16 are cancelled.

Response to Amendment
The amendment filed on 12-15-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 5 and 11 as well as cancelled claims 1-4, and 13-16. Applicant has amended objected dependent claims 5 and 11, to be independent claims including any intervening claims adding allowable objected dependent claim limitations to expedite allowance of instant application. Further, Applicant has amended abstract per objection. Therefore objection to abstract is withdrawn.

. Applicant has amended claims 5 and 11 as well as cancelled claims 1-4, and 13-16. Applicant has amended objected dependent claims 5 and 11, to be independent claims including any intervening claims adding allowable objected dependent claim 
For Claims 5-10
an optical element, capable of splitting light entering the gap between the camera and the second pixel array, wherein the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and in a second operation mode in which the camera is not operative to capture images and the second pixel array is Operative to display the second array pixel information in the gap in the first pixel array.
For Claims 11, 12
the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and in a second operation mode in which the camera is not operative to capture images and the second pixel array is Operative to display the second array pixel information in the gap in the first pixel array and wherein the second pixel array is mechanically moveable from a first position to a second position, wherein in the first position the displayed second pixel array information is displayed in the gap in the primary pixel array, and wherein in the second position the displayed second pixel array information is not displayed in the gap in the first pixel array” are persuasive; as after further extensive search and consideration, independent claims 5 and 11 does overcome the prior art rejection mailed on 10-27-2021; which puts application number 16,632,342 in condition for allowance. 

Allowable Subject Matter
Claims 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 5 and 11 as well as cancelled claims 1-4, and 13-16. Applicant has amended objected dependent claims 5 and 11, to be independent claims including any intervening claims adding allowable objected dependent claim limitations to expedite allowance of instant application. Applicant’s arguments filed on 12-15-2021 are convincing. As argued by applicant in remarks under claim rejection page 5, last paragraph and page 6 paragraph 2; the prior art of Rappoport Benjamin M et al. (US 20130094126 Ai IDS) in view of Fredlund John R et al. (US 20050024489 A1 IDS) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 5-10
an optical element, capable of splitting light entering the gap between the camera and the second pixel array, wherein the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and in a second operation mode in which the camera is not operative to capture images and the second pixel array is Operative to display the second array pixel information in the gap in the first pixel array.
For Claims 11, 12
the system is operable in a first operation mode in which the camera is operative to capture images and the second pixel array is not operative to display information, and in a second operation mode in which the camera is not operative to capture images and the second pixel array is Operative to display the second array pixel information in the gap in the first pixel array and wherein the second pixel array is mechanically moveable from a first position to a second position, wherein in the first position the displayed second pixel array information is displayed in the gap in the primary pixel array, and wherein in the second position the displayed second pixel array information is not displayed in the gap in the first pixel array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-22-2022